 Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.1 Filed 09/09/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN


CAMARO IMPEX GENERAL TRADING LLC

                Petitioner,
v.                                                   CASE NO.: 2:21-MC-51162

UNITED STATES OF AMERICA,


             Respondent.
___________________________________/


           PETITIONER’S MOTION AND MEMORANDUM OF LAW
                TO REQUEST REMISSION OF SEIZED FUNDS

        NOW COMES Petitioner CAMARO IMPEX GENERAL TRADING LLC,

by and through counsel, and pursuant to Federal Rule of Criminal Procedure 41(g),

and hereby requests judicial intervention and the return of improperly seized funds.

In support of their motion, Petitioner states as follows:

                              FACTUAL BACKGROUND

     1. Petitioner is a trading company based in Dubai, United Arab Emirates that

imports and exports throughout the world. Petitioner maintains an office at No. 10-

28 Naser Alawadhi Building, Al Garhoud Area, Makani, Dubai. Petitioner’s email

address is camaroimpex@outlook.com. Petitioner operates using Trade License

Petitioner is registered with the Dubai Department of Economy and operates under

the license number 838120. [See Exhibit 1]




                                            1
    Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.2 Filed 09/09/21 Page 2 of 14




      2. Petitioner maintains business bank accounts at Alfa Exchange Bank, 1 in Deira

Dubai.

      3. Petitioner’s accounts are denominated in UAE Dirhams. At the current rate

of exchange, one United States dollar equals approximately 3.67 UAE Dirhams. 2

Since the United States Dollar is the currency of the World Reserve, when Petitioner

internationally sells or purchases items, Petitioner provides the purchase and/or

settlement details to its banks, which then complete the appropriate currency

exchange.

      4. Petitioner purchases inventory for resale from vendors around the world.

      5. Petitioner trades in various commodities. Petitioner pays for purchases using

the settlement instructions from the vendors, which request United States dollars to

be credited to their accounts. To effectuate the vendor requests for wire transfer

payments, wire transfer payments require an intermediary bank to complete the

transfer.

     6. On December 29, 2020, a wire transfer payment totaling $6,733.00 USD was

seized while in transit from petitioner’s account maintained at Alfa Exchange Bank

to the account of Geng Xin Precisio maintained at First Commercial Bank, Taipei

City, Taiwan. On May 3, 2021, a wire transfer payment totaling $29,899.00 USD



1
  Alfa Exchange Bank is a bank headquartered in Deira, Dubai in the United Arab
Emirates. The bank provides business and commercial banking services including
currency conversion and Western Union services. There are no branches or facilities
in the United States.
2
  Exchange rate calculated on September 9, 2021.

                                            2
 Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.3 Filed 09/09/21 Page 3 of 14




was seized while en route to Louis Adhesive Tapes account maintained at Krung

Thai Bank, in Bangkok Thailand. These seizures are attached hereto as Exhibit 2.

   7. Petitioner’s undersigned counsel suspects that these seizures were executed at

the guidance and direction of the United States Attorney’s Office for the Eastern

District of Michigan due to the fact that the circumstances of these seizures were

identical to the seizures that were the subject of three recently filed petitions filed by

undersigned counsel on behalf of Advotis General Trading, LLC v. United States of

America, 2:21-MC-50963, Perfect Frames LLC v. United States of America, 2:21-MC-

51029, and Capricorn Goods Wholesalers LLC v. United States of America, 2:21-MC-

51128.

   8. Undersigned counsel for the Petitioner suspects the seizures of funds from

these four separate companies, Advotis General Trading LLC, Perfect Frames, and

Capricorn Goods Wholesalers, arise out of the same investigation that is currently

conducted by the Detroit Field Office of the Internal Revenue Service, Criminal

Investigation Division, under the auspices of the United States Attorney’s Office for

Eastern Michigan. Undersigned counsel arrives at this conclusion since the seizures

in the instant case were executed within the same timeframe and in the same manner

and means that were utilized in the Advotis General Trading, Perfect Frames, and

Capricorn Goods Wholesalers seizures.

   9. In January 2021, the owners of Advotis Trading and Perfect Frames

contacted AUSA Gjon Juncaj and Internal Revenue Service Special Agent Derek

Newsome (“S.A. Newsome”), who acknowledged responsibility for the seizures

                                             3
 Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.4 Filed 09/09/21 Page 4 of 14




described in the aforementioned petitions. [See Advotis Trading at ECF No. 3, Exhibit

4; See Perfect Frames at ECF No. 2, Exhibits 3-8 ] Petitioner’s conclusion that the

seizure of Camaro’s wire transfers is the product of the United States Attorney’s

Office and the Internal Revenue Service Criminal Investigation Division efforts is

necessary because Petitioner, when deprived of it’s property, was not provided with a

copy of any search or seizure warrant nor a copy of the search or seizure inventory or

any information regarding these seizures, all in violation of Fed. R. Crim. Pro. 41.

   10. The wire transfer payments were seized from intermediary banks after

being debited from Petitioner’s United Arab Emirates-based account. One wire

transfer payment was seized via JP Morgan Chase Bank. The second wire transfer

payment was seized via Deutsche Bank Trust Company.

   11. JP Morgan Chase maintains its headquarters in the State of New York and is

located at 270 Park Avenue, New York, New York, 10017.

   12. Deutsche Bank Trust Company bank maintains its headquarters at 60 Wall

Street, New York, New York, 10004.

   13. The two wire transfers were both attempted from Alfa Exchange Bank,

located in Dubai, United Arab Emirates. The ostensible receivers of these funds (the

vendors) are both located outside of the United States, in Taiwan and Thailand. The

wire transfer payments did not originate, terminate or traverse the Eastern District of

Michigan.

   14. The banker at Alfa Exchange Bank, after being alerted by personnel at JP

Morgan Chase, informed Petitioner in a SWIFT teletype message the following

                                           4
 Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.5 Filed 09/09/21 Page 5 of 14




information related to May 3, 2021 seizure, This message read, in part:

                ANY INQUIRIES REGARDING THE PAYMENT
                     CAN BE REFERRED DIRECTLY TO:
                   SPECIAL AGENT DEREK NEWSOME
                       DEREK.NEWSOMECI.IRS.GOV
                               UNQUOTE:
                    PLS CONTACT THEM DIRECTLY TO
                   CLARIFY THIS CASE ACCORDINGLY.
                    BEST REGARDS, DUANGHATHAI B.
                    PAYMENT INVESTIGATION / GPSD.
                              [See Exhibit 3]:

   15. As the United States Government, via the United States Department of

Justice and associated federal investigative agencies, is the only entity with the

capability to seize wire transfer payments transiting the United States dollar accounts

maintained at intermediary banks, Petitioner concludes that the United States

Government is in possession of two wire payments, totaling $36,63200 USD. This

conclusion is further bolstered by the facts that the time, place, manner and means of

these two seizures are similar to other seizures previously discussed in the Advotis

Trading, Perfect Frames, and Capricorn Goods Wholesalers petitions and the United

States’ responsive pleadings.

   16. Petitioner retained counsel to effectuate repatriation of the seized funds.

   17. Counsel then launched their own efforts to discover if constructive and/or

actual notice had been given by the United States as to the status of the funds.

Counsel’s actions included searching www.forfeiture.gov, the public depository of

forfeiture actions maintained by the Department of Justice on behalf of itself and all

other federal agencies with statutory forfeiture authority. No actual notice was



                                            5
 Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.6 Filed 09/09/21 Page 6 of 14




discovered up to and including the date of this filing. [See Exhibit 4] Counsel

reviewed open and closed court dockets and pleadings potentially involving

Petitioner. Counsel found no civil or criminal actions initiated up to and including

the date of this filing. [See Exhibit 5]

   18. At no time prior to the first seizure on December 29, 2020, was Petitioner

informed that Petitioner’s wire transfers were suspicious or subject to seizure and

forfeiture by the United States Government. At no time did the seizing agency – the

Internal Revenue Service – nor the Department of Justice, Eastern District of

Michigan, notify Petitioner that they had seized funds, nor did they provide a copy

of the seizure warrant. Additionally, Petitioner was not served a summons or

complaint for any civil action, thereby denying Petitioner the fundamental right to

due process to challenge the seizures.

   19. Since the initial wire payment seizure of $6,733.00 USD on December 29,

2020,Petitioner has been collectively deprived of $36,632.00 USD of its working

capital for over 127 days by the improper seizure of two wire transfer payments,

imposing a severe financial hardship.

                                    RELEVANT LAW

   20. Federal Rule of Criminal Procedure 41(g) provides:

     MOTION TO RETURN PROPERTY. A person aggrieved by an unlawful search and
     seizure of property or by the deprivation of property may move for the
     property’s return. The motion must be filed in the district where the property
     was seized. The court must receive evidence on any factual issue necessary to
     decide the motion. If it grants the motion, the court must return the property to
     the movant, but may impose reasonable conditions to protect access to the
     property and its use in later proceedings.

                                           6
 Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.7 Filed 09/09/21 Page 7 of 14




   21. A Rule 41(g) Motion for the return of property should be granted if the

government has no legitimate reason to continue holding the items. See e.g. United

States v. Francis, 646 F.2d 569, 577 (6th Cir. 1981). The Court must weigh “the

legitimate needs of the United States against the property rights of the moving

party…” United States v. Popham, 382 F. Supp. 2d 942, 955-56 (E.D. Mich. 2005).

   22. Other relevant portions of Federal Rule of Criminal Procedure Rule 41,

Search and Seizure, include:

   (b) VENUE FOR A WARRANT APPLICATION. At the request of a federal law
   enforcement officer or an attorney for the government:
     (1) a magistrate judge with authority in the district—or if none is reasonably
     available, a judge of a state court of record in the district—has authority to issue
     a warrant to search for and seize a person or property located within the district;
     (2) a magistrate judge with authority in the district has authority to issue a
     warrant for a person or property outside the district if the person or property is
     located within the district when the warrant is issued but might move or be
     moved outside the district before the warrant is executed;
     (3) a magistrate judge—in an investigation of domestic terrorism or
     international terrorism—with authority in any district in which activities related
     to the terrorism may have occurred has authority to issue a warrant for a person
     or property within or outside the district;
     (4) a magistrate judge with authority in the district has authority to issue a
     warrant to install within the district a tracking device; the warrant may
     authorize use of the device to track movement of a person or property located
     within the district, outside the district, or both; and
     (5) a magistrate judge having authority in any district where activities related to
     the crime may have occurred, or in the District of Columbia, may issue a
     warrant for property located outside the jurisdiction of any state or district, but
     within any of the following:
           (A) a United States territory, possession or commonwealth;
   (c) Persons or Property Subject to Search or Seizure. A warrant may be issued for
   any of the following:
     (1) evidence of a crime;
     (2) contraband, fruits of a crime, or other items illegally possessed;
     (3) property designed for use, intended for use, or used in committing a crime;
     or

                                           7
 Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.8 Filed 09/09/21 Page 8 of 14




      (4) a person to be arrested or a person who is unlawfully restrained.
    (d) OBTAINING A WARRANT.
      (1) In General. After receiving an affidavit or other information, a magistrate
judge—or if authorized by Rule 41(b), a judge of state court of record—must issue
the warrant if there is probably cause to search for and seize a person or property or
to install and use a tracking device.
      (2) Requesting a Warrant in the Presence of a Judge.
          (A) Warrant on an Affidavit. When a federal law enforcement officer or an
          attorney for the government presents an affidavit in support of a warrant, the
          judge may require the affiant to appear personally and may examine under
          oath the affiant and any witness the affiant produces.
            (B) Warrant on Sworn Testimony. The judge may wholly or partially dispense
          with a written affidavit and base a warrant on sworn testimony if doing so is
          reasonable under the circumstances.
            (C) Recording Testimony. Testimony taken in support of a warrant must be
          recorded by a court reporter or by a suitable recording device, and the judge
          must file the transcript or recording with the clerk, along with any affidavit.
      (3) Requesting a Warrant by Telephonic or Other Reliable Electronic Means. In
          accordance with Rule 4.1, a magistrate judge may issue a warrant based on
          information communicated by telephone or other reliable electronic means.
    (e) ISSUING THE WARRANT.
      (1) In General. The magistrate judge or a judge of a state court of record must
      issue the warrant to an officer authorized to execute it.
      (2) Contents of the Warrant.
            (A) Warrant to Search for and Seize a Person or Property. Except for a tracking
            device warrant, the warrant must identify the person or property to be
            searched, identify any person or property to be seized, and designate the
            magistrate judge to whom it must be returned. The warrant must command
            the officer to:
                 (i) execute the warrant within a specified time no longer than 14 days;
                 (ii) execute the warrant during the daytime, unless the judge for good
               cause expressly authorizes execution at another time; and
                 (iii) return the warrant to the magistrate judge designated in the
               warrant.
    (f) Executing and Returning the Warrant.
      (1) Warrant to Search for and Seize a Person or Property.
            (A) Noting the Time. The officer executing the warrant must enter on it the
          exact date and time it was executed.
            (B) Inventory. An officer present during the execution of the warrant must
          prepare and verify an inventory of any property seized. The officer must do
          so in the presence of another officer and the person from whom, or from
          whose premises, the property was taken. If either one is not present, the


                                            8
 Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.9 Filed 09/09/21 Page 9 of 14




        officer must prepare and verify the inventory in the presence of at least one
        other credible person. In a case involving the seizure of electronic storage
        media or the seizure or copying of electronically stored information, the
        inventory may be limited to describing the physical storage media that were
        seized or copied. The officer may retain a copy of the electronically stored
        information that was seized or copied.
          (C) Receipt. The officer executing the warrant must give a copy of the
        warrant and a receipt for the property taken to the person from whom, or
        from whose premises, the property was taken or leave a copy of the warrant
        and receipt at the place where the officer took the property. For a warrant to
        use remote access to search electronic storage media and seize or copy
        electronically stored information, the officer must make reasonable efforts to
        serve a copy of the warrant and receipt on the person whose property was
        searched or who possessed the information that was seized or copied.
        Service may be accomplished by any means, including electronic means,
        reasonably calculated to reach that person.
          (D) Return. The officer executing the warrant must promptly return it—
        together with a copy of the inventory—to the magistrate judge designated on
        the warrant. The officer may do so by reliable electronic means. The judge
        must, on request, give a copy of the inventory to the person from whom, or
        from whose premises, the property was taken and to the applicant for the
        warrant.
    (3) Delayed Notice. Upon the government’s request, a magistrate judge—or if
        authorized by Rule 41(b), a judge of a state court of record—may delay any
        notice required by this rule if the delay is authorized by statute.

   23. The Due Process Clause of the Fifth Amendment provides that, “no person

 shall . . . be deprived of life, liberty or property without the due process of law.”

 This Amendment requires that an individual receives notice and hearing before real

 property can be seized. United States v. James Daniel Good Real Property, et al., 510

 U.S. 43, 114. S. Ct. 492 (1993).

                                    ARGUMENT

   24. In a flagrant violation of Petitioner’s due process rights, Petitioner was not

provided nor informed of the existence of any officially sanctioned seizing

documents pertaining to the two wire transfer seizures totaling $36,632.00 USD.

                                            9
Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.10 Filed 09/09/21 Page 10 of 14




    25. Petitioner is unable to determine the statutory basis for the seizure of funds;

the status of the funds; nor the status of any seizure and/or forfeiture actions taken

on behalf of the United States.

    26. In addition to the standards required by the United States Code, the seizure

and forfeiture of property are also guided by policies of the Department of Justice 3

and Internal Revenue Service. 4 Both of these agencies mandate that any seizure

would have to be made under a probable cause standard, and that any forfeiture be

made under a preponderance of the evidence. [See U.S. Department of Justice Asset

Forfeiture Policy Manual, Chapter 2, Section I, Seizure and Restraint Overview;

Internal Revenue Manual 9.7.2.7.1, Seizure Warrant, and Internal Revenue Manual

9.7.2.7.8, Burden of Proof]. Neither standard has been met in the instant case.

    27. Additionally, the Department of Justice 5 and the Internal Revenue Service 6

also have notice requirements which mirror the standard of the United States Code.

Requirement for reasonable notice is usually 90 days. [See U.S. Department of

Justice Asset Forfeiture Policy Manual, Chapter 2, Section I, Seizure and Restrain

Overview, p. 22 paragraph 2 [… to preserve the government’s ability to pursue civil

forfeiture of the asset, the government must, within 90 days from the date the claim


3
  Available at https://www.justice.gov/criminal-afmls/file/839521/download
 (last visited September 9, 2021).
4
  Available at https://www.irs.gov/irm/part9/irm_09-007-002 (last visited on
September 9, 2021).
5
  U.S. Department of Justice Asset Forfeiture Policy Manual, Chapter 2, Section I,
Seizure and Restraint Overview and Internal Revenue Manual 9.7.2.9.3, Time
Limitations.
6
  Internal Revenue Manual 9.7.2.9.3, Time Limitations.

                                            10
Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.11 Filed 09/09/21 Page 11 of 14




was “filed” with the seizing agency in the administrative proceeding: (1) commence

a civil forfeiture action against the asset; (2) obtain a criminal indictment or file a

criminal information “containing an allegation that the property is subject to

forfeiture” and “take the steps necessary to preserve [the government’s] right to

maintain custody of the property as provided in the applicable criminal forfeiture

statute”; or (3) return the property;” See Internal Revenue Manual 9.7.2.9.3, Time

Limitations (3),“A reasonable interpretation is that a complaint should be filed within

90 days from the date of seizure.”]

   28. Additionally, since Petitioner has no presence in the District of Eastern

Michigan and none of the seized wire transfer payments originated, terminated, or

traversed the District of Eastern Michigan, Petitioner challenges the jurisdictional

basis for the seizures on the basis of venue. Pursuant to 28 U.S.C. § 1391, Venue

Generally (b) —A civil action may be brought in:

              (1) a judicial district in which any defendant resides, if all defendants
              are residents of the State in which the district is located;
              (2) a judicial district in which a substantial part of the events or
              omissions giving rise to the claim occurred, or a substantial part of
              property that is the subject of the action is situated; or
              (3) if there is no district in which an action may otherwise be brought as
              provided in this section, any judicial district in which any defendant is
              subject to the court’s personal jurisdiction with respect to such action.)

       There are no facts to support that venue is proper in the District of Eastern

Michigan.

   29. As of the date of this filing, the United States government has retained control

 of the seized funds for over 127 days and has yet to provide notice to Petitioner of



                                            11
Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.12 Filed 09/09/21 Page 12 of 14




 any seizure or forfeiture proceedings.

                                   CONCLUSION

   30.The Government, through its seizures of Petitioner’s assets, has de facto seized

the business of Petitioner without affording it notice and hearing, in violation of

constitutionally mandated due process.

   31. In addition to violations of procedural due process, the seizure of Petitioner’s

funds are in contravention to the policies of the Department of Justice and the

Internal Revenue Service.

   32. Petitioner’s efforts to discover any information relevant to the seizures have

been fruitless as Petitioner has not received the mandatory disclosure required by

statute and the Federal Rules of Criminal Procedure, nor has Petitioner been

apprised of any forfeiture activity by the service of a summons and complaint,

described under Fed. Rule Civ. Pro. G.

   33. Petitioner is unable to understand any potential charges or the basis for

seizure.

   34. Petitioner has no information as to the status of the seized funds to protect

access to the property and its use in later proceedings.

   35. Pursuant to Fed. R. Crim. Pro. Rule 41 (g), Petitioner respectfully requests

that this Honorable Court order the return of seized funds. The Government’s

flagrant disregard of the notice and due process requirements place an onerous

burden upon Petitioner in discovering the circumstances surrounding the seizure of

Petitioner’s funds and in successfully protecting Petitioner’s property, as well as

                                           12
Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.13 Filed 09/09/21 Page 13 of 14




creating a financial hardship on the Petitioner as it does not have access to over

$36,000.00 USD of it’s working capital. This conduct should bar the Government

from reinstating this case in any jurisdiction. Petitioner respectfully suggests that the

Government’s conduct rises to a level that entitles to Petitioner to earned interest on

the sequestered funds as well as to attorney’s fees for costs in defending Petitioner’s

property.

                               PRAYER FOR RELIEF

     WHEREFORE, pursuant to the above code provisions, and for the reasons

stated above, Petitioner CAMARO IMPEX GENERAL TRADING LLC

requests that this Honorable Court enter an Order for the return of $36,632.00 USD

to Petitioner; as well as interest, as permitted by statute; Petitioner’s reasonable costs

and attorney’s fees; and an Order barring the Government from reinstituting this case

in any jurisdiction.



                                                                 Respectfully submitted,

                                                                /s/Rebecca L. Castaneda
                                                                 Rebecca L. Castaneda
                                                              Florida Bar No. 1007926
                                                             The Castaneda Law Firm
                                                              506 N. Armenia Avenue
                                                           Tampa, Florida 33609-1703
                                                                        (813) 694-7780
                                                     rc@attorneyrebeccacastaneda.com




                                            13
Case 2:21-mc-51162-SFC-DRG ECF No. 1, PageID.14 Filed 09/09/21 Page 14 of 14




                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing has been electronically

filed on September 9, 2021, with the Clerk of the Court using the CM/ECF system.



                                                             Respectfully submitted,

                                                             /s/Rebecca L. Castaneda
                                                              Rebecca L. Castaneda
                                                           Florida Bar No. 1007926
                                                          The Castaneda Law Firm
                                                           506 N. Armenia Avenue
                                                        Tampa, Florida 33609-1703
                                                                     (813) 694-7780
                                                  rc@attorneyrebeccacastaneda.com




                                         14
